03-15-00410-CR & 03-15-00411-CR

October 5, 2015



RE: 03-15-00410-CR / TC #D-1-DC-12-200962
Edgar Sangrillo v. The State of Texas


Dear Mr. Kyle:

The reporter’s record for this case was due on September 29, 2015. Currently I have five records
pending, including this one, and I simply need more time to get it filed.

I would respectfully request a minimum of a 30-day extension in order to file prepare and file this
record.

Thank you in advance for your consideration to this matter.



Sincerely,

Angela Chambers
Official Court Reporter
299th District Court